Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-17 are pending in this application and have been examined in response to application filed on 06/07/2019.
Information Disclosure Statement
The information disclosure statement filed 04/03/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because US PUB NO. 2009/0248247 does not appear to be relevant with the invention.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable  by Horvitz et al. (Horvitz, US 2007/0288932 A1).

As to INDEPENDENT claim 1, Horvitz discloses an electronic device, comprising: a display; one or more processors; a memory (fig.23; a computer system is disclosed); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a plurality of alerts (fig.13, “182”; notifications are received); 
in response to receiving the plurality of alerts: determining whether the plurality of alerts meet a grouping criteria ([0180]; notifications are grouped together by the likes of priorities and deferral times); 
in accordance with a determination that the plurality of alerts meet the grouping criteria, displaying a grouped notification representing the plurality of alerts ([0180]; a single notification for the group is presented); and 
in accordance with a determination that the plurality of alerts do not meet the grouping criteria: displaying a plurality of notifications representing the plurality of alerts ([0173]-[0177]; some notifications are displayed immediately as defined by the user), wherein the grouping criteria includes a criterion that is met when the plurality of alerts are received within a predetermined time period ([0180]; low priority notifications that are within the max deferral time of high priority notifications are presented together). 

As to claim 2, Horvitz discloses wherein the grouping criteria includes a criterion that is met when the plurality of alerts are received from the same source ([0161]; email notifications are grouped together). 

As to claim 3, Horvitz discloses wherein the grouping criteria includes a criterion that is met when the plurality of alerts exceeds a numeric threshold of alerts ([0181]; an urgency score is associated with the notifications). 

As to claim 4, Horvitz discloses wherein the grouping criteria includes a criterion that is met when the plurality of alerts are associated with the same application ([0161]; email notifications are grouped together). 

As to claim 9, Horvitz discloses wherein the plurality of alerts are associated with a plurality of applications, and wherein the plurality of alerts meets the grouping criteria, the one or more programs further including instructions for: displaying a grouped notification representing the plurality of alerts; detecting a fifth contact on the display at a location corresponding to the grouped notification; and in response to detecting the fifth contact, displaying a list of notifications representing the plurality of alerts, wherein the plurality of alerts comprise at least a first alert and a second alert ([0180], [0218]; by selecting a grouped notification, the notification is drilled down to reveal further detailed information).

As to claim 11, Horvitz discloses the one or more programs further including instructions for: in response to receiving the plurality of alerts, issuing a perceptual output ([0180], an alert notification is perceived). 

As to claim 12, Horvitz discloses the one or more programs further including instructions for: in accordance with a determination that the plurality of alerts meets the grouping criteria, issuing a single perceptual output; and in accordance with a determination that the plurality of alerts does not meet the grouping criteria, issuing a plurality of perceptual outputs corresponding to the plurality of alerts ([0174], [0180]; notifications can be pushed to the user as a grouped alert or individual alerts). 

As to claim 13, Horvitz discloses the one or more programs further including instructions for: receiving a third alert, wherein the third alert comprises a time-sensitive alert; in response to receiving the third alert, determining that the third alert does not meet the grouping criteria; and in accordance with the determination that the third alert does not meet the grouping criteria, excluding the third alert from being included in the grouped notification representing the plurality of alerts ([0174]; urgent notifications are immediate alerted to the user without being deferred and grouped). 

As to claim 14, Horvitz discloses the one or more programs further including instructions for: in accordance with the determination that the third alert does not meet the grouping criteria, displaying a single notification for the third alert ([0174]; urgent notifications are immediate alerted to the user without being deferred and grouped).. 

As to INDEPENDENT claim 16, see rationale addressed in the rejection of claim 1 above.

As to INDEPENDENT claim 17, see rationale addressed in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz in view of Marra et al. (Marra, US 9,461,833 B1).


As to claim 5, Horvitz does not expressly disclose wherein the plurality of alerts comprises a first alert and a second alert that are received from the same source and are associated with the same application, and wherein the first alert and the second alert meet the grouping criteria, and wherein the first alert comprises first information and the second alert comprises second information, the one or more programs further including instructions for: detecting a first contact on the display at a location corresponding to the grouped notification; and in response to detecting the first contact, displaying the first information and the second information on the display. 
In the same field of endeavor, Marra discloses wherein the plurality of alerts comprises a first alert and a second alert that are received from the same source and are associated with the same application, and wherein the first alert and the second alert meet the grouping criteria, and wherein the first alert comprises first information and the second alert comprises second 
It would have been obvious to one of ordinary skill in the art, having the teaching of Horvitz and Marra before him prior to the effective filling date, to modify the notification platform architecture taught by Horvitz to include coalesced notifications taught by Marra with the motivation being to provide a drill down approach in displaying more detailed information.

As to claim 6, the prior art as combined discloses the one or more programs further including instructions for: detecting a second contact on at least one of the first information and the second information on the display; and in response to detecting the second contact, displaying alert content associated with the selected first or second information (Marra, fig.3; a top->down level approach is disclosed). 

As to claim 7, Horvitz does not expressly disclose wherein the plurality of alerts comprises a first alert and a second alert that are received from different sources and are associated with the same application, and wherein the first alert and the second alert meet the grouping criteria, the one or more programs further including instructions for: detecting a third contact on the display at a location corresponding to the grouped notification; and in response to detecting the third contact, displaying a list of alerts associated with the application, wherein the list of alerts comprises the first alert and the second alert. 
In the same field of endeavor, Marra discloses wherein the plurality of alerts comprises a first alert and a second alert that are received from different sources and are associated with the 
It would have been obvious to one of ordinary skill in the art, having the teaching of Horvitz and Marra before him prior to the effective filling date, to modify the notification platform architecture taught by Horvitz to include coalesced notifications taught by Marra with the motivation being to provide a drill down approach in displaying more detailed information.

As to claim 8, the prior art as combined discloses the one or more programs further including instructions for: detecting a fourth contact on at least one of the first alert and the second alert in the list of alerts; and in response to detecting the fourth contact, displaying alert content associated with the selected first or second alert (Marra, fig.3; a top->down level approach is disclosed). 

As to claim 10, Horvitz does not expressly discloses detecting a sixth contact selecting at least one of the separate notifications; and in response to detecting the sixth contact, displaying alert content associated with the selected separate notification. 
In the same field of endeavor, Marra discloses detecting a sixth contact selecting at least one of the separate notifications; and in response to detecting the sixth contact, displaying alert content associated with the selected separate notification (fig.3; a top->down level approach is disclosed). 
It would have been obvious to one of ordinary skill in the art, having the teaching of Horvitz and Marra before him prior to the effective filling date, to modify the notification platform .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz in view of Skole, (US 2014/0279728 A1).

As to claim 15, Horvitz does not expressly disclose wherein: the time-sensitive alert comprises at least one of a system alert and an urgent calendar reminder alert.
In the same field of endeavor, Skole discloses wherein: the time-sensitive alert comprises at least one of a system alert and an urgent calendar reminder alert ([0013]; urgent calendar events such as doctors appointment are communicated). 
It would have been obvious to one of ordinary skill in the art, having the teaching of Horvitz and Skole before him prior to the effective filling date, to modify the notification platform architecture taught by Horvitz to include urgent calendar events taught by Skole with the motivation being to provide the user with urgent notifications in the specified categories.

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173